                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

VADAC MANOHAR                                                                          PLAINTIFF

v.                               Case No: 3:18-cv-00046-KGB

CRAIGHEAD COUNTY
DETENTION CENTER                                                                     DEFENDANT

                                           JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Vadac Manohar’s complaint is dismissed without prejudice.

       So adjudged this the 11th day of February, 2019.



                                                           ________________________________
                                                            Kristine G. Baker
                                                            United States District Judge
